DETAILED ACTION
	
	This is in reply to communication filed on 07/19/2022.
	Claims 4 and 12 have been cancelled. 
	Claims 1, 9, and 17 have been amended. 
	Claims 1-3, 5-11 and 13-20 are currently pending.
	The earliest effective filing date of the present application is 04/04/2019.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
	In response to Applicant Arguments /Remarks made in amendment claims filled on 07/19/2022:
Regarding 35 USC §112 rejection:
Due to claim amendments, filled on 07/19/2022 the examiner withdraws the Claim Rejections - 35 USC § 112.
Regarding 35 USC §103 rejection:
Applicant’s arguments with respect to claim 1-3, 5-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  Under 37 CFR 1.83(a) “The drawing[s] in a nonprovisional application must show every feature of the invention specified in the claims.”    The examiner finds that the limitations of claim 1 (and similarly claims 9 and 17) of, “automatically award each contributor based on their level of contribution after appending the information exchange transaction to the database and the blockchain” are not shown in the drawings filed on 04/04/2019.  Accordingly, Applicant must be file replacement drawings that show each and every limitations of the claimed subject matter, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 9 and 17 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2015/0347971 to D'AMORE et. al. (“D'AMORE”) in view of US. Pat. Pub. No. 2019/0013931 to BENINI (“BENINI”) further in view of US. Pat. Pub. No. 2018/0315055 to Pickover et al. (“Pickover”)

	Regarding claims 9, 1 and 17. D'AMORE discloses a method of accurately rewarding an information exchange transaction, comprising: 
	tracking the information exchange transaction (D'AMORE, Fig. 3; “an environment is provided for one of more users to collaborate 32” [Wingdings font/0xE0] “information about the collaboration is tracked … 34” (emphasis added). [0048]; “the tracked information includes … accounting data … financing agreements associated with the Source Work”); 
	identifying contributors in the information exchange transaction (D'AMORE, Fig. 3; “information about who added what contribution is tracked” (emphasis added); [0046-0047], “one or more individuals (users, members, etc.) or Groups collaborate … an authorized user, member, group, group member, etc … information about which user added what contribution is tracked (emphasis added)); 
	determining a level of contribution of each contributor (D'AMORE, Fig. 3; “rights are determined based on the tracked information … 36”. [0048]; “the tracked information includes one or more documents … a document describes and/or evinces rights”). [0249]; “systems are configured to operate to define, determine … track … collaborative success and/or level of collaborative quality”), the level of contribution being secured (D'AMORE, [0049]; “information regarding the determined rights is stored, non-transiently, in a storage medium 24”) 
		rewarding the information exchange transaction in response to a determination (D'AMORE, Fig. 3; “compensation is determined”. [0050]; “compensation is determined. For example, a right to compensation is determined … compensation information is determined regarding all or a portion of the users who collaborated on the work”) that the information exchange input stored in the database is valid (D'AMORE, [0093]; “Collaborative Matching is a search algorithm of the CWCS that will use data stored in non-transitory memory 24 of the CWCS and/or in one or more CWCS Communities to calculate and search one or more CWCS Communities, or specified part(s) thereof, to find one or more potential matches for a new collaborative work that is being proposed by a member … Personal Profile information”); and
		automatically awarding each contributor based on their level of contribution (D'AMORE, [0116]; “The CWCS collects the fees and pays to User 1 and User 2 their respective share of the licensing fee as set forth in the aforementioned agreement executed by User 1 and User 2”. [0144]; “all funds from purchases are automatically deposited into the Master Profile”) after appending the information exchange transaction to the database ([0125]; “The book publisher then deposits appropriate payment in the Comic Book Collaboration Master Profile. The CWCS then accepts the fees and royalties and distributes them back to User 3, 4, and 5. Documentation from the beginning of the process through purchase of the comic by a publisher has been recorded throughout the process by the CWCS and is attached to the Master Profile, and becomes part of the CWCS File”)

		D'AMORE does not disclose the limitation(s) of:
		a blockchain, wherein determining [[a]]the level of contribution of each contributor includes:
		performing, using the blockchain, an integrity check on [[the]]an information exchange input stored in [[the]]a database by comparing the database to the blockchain;
		determining if the information exchange input stored in the database is valid based on a match between the database and the blockchain;
	updating the database with the information exchange input stored in the blockchain in response to a determination that the information exchange input stored in the database is invalid based on a mismatch between the database and the blockchain; and 
		wherein contributions from each individual participant participating in the information exchange transaction are stored in [[a]] the database and appended to the blockchain in parallel such that the blockchain guarantees [[the]]an integrity of the contributions from each individual participant and the database is used for access and analytics
		However, BENINI teaches that it would have been obvious to one of ordinary skill in the tracking information art to modify D'AMORE to include the following:
	a blockchain, wherein determining [[a]] the level of contribution of each contributor includes (BENINI, [0026]; “An exemplary embodiment describes multiple methods to 1) create biometric data and store it in a blockchain transaction such that it may be used in the future to biometrically verify the identity of the contributor of the transaction”)
	performing, using the blockchain, an integrity check on [[the]]an information exchange input stored in [[the]]a database (BENINI, [0063]; “the associated Auxiliary Data (AD) 311 be securely stored and preserved in a separate database”) by comparing the database to the blockchain (BENINI, [0063]; “Pseudonymous Identifier (PI) 310 be stored in the blockchain transaction request”) ([0063]; “The PI 310 stored in the blockchain transaction and the separately stored AD 311 can be used to biometrically verify the identity of the contributor … a live biometric sample is captured and encoded using the auxiliary data, and the result is compared to the PI in the transaction”)
		determining if the information exchange input stored in the database is valid based on a match between the database and the blockchain (BENINI, [0063]; “the auxiliary data … is compared to the PI in the transaction. A match demonstrates that the live biometric is from the same person who created the PI stored in the blockchain transaction”); 
	updating the database with the information exchange input stored in the blockchain in response to a determination that the information exchange input stored in the database is invalid based on a mismatch between the database and the blockchain (BENINI, [0028]; “A PI may not, however, contain any information that would allow retrieval of the biometric features or biometric sample used to create the PI. The SD which may also be used to create the PI may be a PIN code or password”); and 

	wherein contributions from each individual participant participating in the information exchange transaction are stored in [[a]] the database and appended to the blockchain in parallel such that the blockchain guarantees [[the]]an integrity of the contributions from each individual participant and the database is used for access and analytics (BENINI, [0063]; “means to biometrically verify the identity of the contributor of the transaction by enabling the contributor to use their biometrics in parallel to the aforementioned mechanism requiring PKI. This method requires that the Pseudonymous Identifier (PI) 310 be stored in the blockchain transaction request, and the associated Auxiliary Data (AD) 311 be securely stored and preserved in a separate database, ideally by the blockchain database administrator”).  
		Therefore, it would have been obvious to one of ordinary skill in the tracking information art at the time of filing to modify D'AMORE to include a blockchain, wherein determining the level of contribution of each contributor includes: performing, using the blockchain, an integrity check on an information exchange input stored in a database by comparing the database to the blockchain; determining if the information exchange input stored in the database is valid based on a match between the database and the blockchain; updating the database with the information exchange input stored in the blockchain in response to a determination that the information exchange input stored in the database is invalid based on a mismatch between the database and the blockchain; wherein contributions from each individual participant participating in the information exchange transaction are stored in the database and appended to the blockchain in parallel such that the blockchain guarantees an integrity of the contributions from each individual participant and the database is used for access and analytics, as taught by BENINI, where this would be performed in order to solves a critical problem with blockchain based systems that otherwise rely on secure storage, maintenance, and use of private crypto-keys that are paired with public keys stored in a blockchain transaction. See BENINI [0064].

	The combination of D'AMORE in view BENINI does not disclose the limitation of appending the information exchange transaction to the blockchain, however Pickover teaches appending transaction to the blockchain (Pickover, [0025-0033]; “Blocks record and confirm when, and in what sequence, transactions enter and are logged into the blockchain … create blocks to collect two types of rewards: a pre-defined per-block award, and fees offered within the transactions themselves and payable to any miner who successfully confirms the transaction … The components establish a validity of the transaction and generate a new block. Once the new block has been calculated, it can be appended to the stakeholder's historic complaint/issue blockchain”).

		Therefore, it would have been obvious to one of ordinary skill in the tracking information art at the time of filing to modify BENINI to include appending the information exchange transaction to the blockchain, as taught by Pickover, where this would be performed in order to provides permissioned blockchain including infrastructure and fabric services for securely and transparently storing, tracking, and managing transactions on records. See Pickover [0133].

		Claims 2-5, 10-13 and 18-19 are rejected under 35 U.S.C 103 as being unpatentable over D'AMORE in view of BENINI further in view of Pickover furthermore in view of US Pat. Pub. No. 2015/0262171 to Langschaedel (“Langschaedel”)

	Regarding claims 10, 2 and 18. The combination of D'AMORE in view of BENINI further in view of Pickover discloses the method of claim 9, wherein determining the level of contribution of each contributor further comprises: 
		The combination does not disclose the limitation(s) of:
	receiving the information exchange input via an application or development software; checking user permissions; 
	storing the information exchange input in the database in response to a determination that the information exchange input was received with permission; and
		appending the information exchange input to the blockchain via a direct access point
		However, Langschaedel teaches that it would have been obvious to one of ordinary skill in the tracking information art to modify D'AMORE to include the following:
	receiving the information exchange input (Langschaedel, Fig. 5; “access My Wallet” > “choose a password to get started”) via an application or development software (Langschaedel, [0013] In order for a user to access their wallet, the user may log into their account through the website using a user name and password”); checking user permissions (Langschaedel, [0089]; “he user interface 36 includes a plurality of fields for the user of the second user device 20 to enter login details for the second wallet (Wallet B), including a password and a confirmation of the password. After the user has entered a password, the user can access their wallet by selecting the button "Access My Wallet"”); 
	storing the information exchange input in the database in response to a determination that the information exchange input was received with permission (Langschaedel, [0089]; “the user can access their wallet by selecting the button "Access My Wallet". The wallet establishment module 40 in FIG. 1B stores the login credentials in association with the second wallet (Wallet B)”); and
	appending the information exchange input (Langschaedel, [0187]; “the button ID as button ID 460 within a data store of the first host computer system 14”) to the blockchain via a direct access point (Langschaedel, [0201]; “the block chain checker 567 checks the block chain to determine whether there are any new transactions for the bitcoin addresses 502 and 510 stored in association with the button ID 460”).

	Therefore, it would have been obvious to one of ordinary skill in the tracking information art at the time of filing to modify D'AMORE to include receiving the information exchange input via an application or development software; checking user permissions; storing the information exchange input in the database in response to a determination that the information exchange input was received with permission; and appending the information exchange input to the blockchain via a direct access point, as taught by Langschaedel, where this would be performed in order to provide an efficient technology to reduce the time and energy made by content creators into their blog posts See Langschaedel [0015].
	Regarding claims 11, 3 and 19. The combination furthermore in view of Langschaedel disclose the method of claim 10, further comprising:
		The combination does not disclose the limitation(s) of: denying the information exchange transaction in response to a determination that the contributors did not pass a permissions check. However, Langschaedel teaches that it would have been obvious to one of ordinary skill in the tracking information art to modify D'AMORE to include the following:	
	denying the information exchange transaction in response to a determination that the contributors did not pass a permissions check ([0177]; “If the signature is not correct, then the first computer system 14 returns to 374 where the encrypted key is received and the user enters a password. If, at 384, a determination is made that the signature is correct, then the first host computer system 14 proceeds to 386 to provide an authorization due to the signature being correct. The authorization at 386 may be one of the authorizations required at 370 in order to authorize the transaction”).  

	Therefore, it would have been obvious to one of ordinary skill in the tracking information art at the time of filing to modify D'AMORE to include denying the information exchange transaction in response to a determination that the contributors did not pass a permissions check, as taught by Langschaedel, where this would be performed in order to provide security for users and their Bitcoin addresses in order not to be stolen from their wallets See Langschaedel [0011].

Regarding claims 13 and 5. The combination furthermore in view of Langschaedel disclose the method of claim 10, wherein 
	The combination does not disclose the limitation(s) of: the direct access point is a digital wallet. However, Langschaedel teaches that it would have been obvious to one of ordinary skill in the tracking information art to modify D'AMORE with the direct access point is a digital wallet ([0184]; “The first host computer system 14 has a wallet in the form of receiver account 434, an embedded code generator and a button ID generator 438”).  

	Therefore, it would have been obvious to one of ordinary skill in the tracking information art at the time of filing to modify D'AMORE to include the direct access point is a digital wallet, as taught by Langschaedel, where this would be performed in order to provide security for users and their Bitcoin addresses in order not to be stolen from their wallets See Langschaedel [0011].

		Claims 6-8, 14-16 and 20 are rejected under 35 U.S.C 103 as being unpatentable over D'AMORE in view of BENINI further in view of Pickover furthermore in view of Langschaedel further in view of US. Pat. Pub. No. US 2018/0158051 A1 to ARORA (“ARORA”).

Regarding claims 14, 6 and 20. The combination furthermore in view of Langschaedel disclose the method of claim 9, wherein awarding each contributor further comprises: 
	The combination furthermore in view of Langschaedel substantially discloses the claimed invention; however, the combination fails to explicitly disclose:
	receiving a request from a first device to generate a unique code for the information exchange transaction; 
	determining whether the unique code has been identified by another device; and
	transmitting an award to the first device in response to a determination that the unique code was identified by another device or a plurality of other devices”. However, ARORA teaches 
receiving a request from a first device to generate a unique code for the information exchange transaction (ARORA, Fig. 4; “generate QR Code with public key 408” [Wingdings font/0xE0] “Display QR Code 410”); 
determining whether the unique code has been identified by another device (ARORA, Fig. 4, [0064]; “In step 412, the input device 316 of the point of sale device 104 may read the machine-readable code, such as a QR code, as displayed by the computing device 102”); and 
transmitting an award to the first device in response to a determination that the unique code was identified by another device or a plurality of other devices (ARORA, Fig. 4; Point of sale device 104” [Wingdings font/0xE0] “decrypt payment credentials for use 418”).

	Therefore, it would have been obvious to one of ordinary skill in the tracking conurbation information art at the time of filing to modify D'AMORE to include a known technology teaching of receiving a request from a first device to generate a unique code for the information exchange transaction; determining whether the unique code has been identified by another device; and transmitting an award to the first device in response to a determination that the unique code was identified by another device or a plurality of other devices, as taught by ARORA, where this would be performed in order to convey payment credentials from a payment instrument to a point of sale with minimal effort by the consumer. See ARORA [0002].

	Regarding claims 15 and 7. The combination D'AMORE in view of BENINI further in view of Pickover furthermore in view of Langschaedel further in view of ARORA discloses the method of claim 14, wherein 
		The combination of D'AMORE in view of BENINI further in view of Pickover does not disclose the limitation(s) of:
	the QR code for the information exchange transaction includes metadata including a type of information exchange transaction and at least a portion of content of the information exchange transaction
		However, Langschaedel teaches that it would have been obvious to one of ordinary skill in the tracking information art to modify D'AMORE to include the following: the QR code for the information exchange transaction includes metadata including a type of information exchange transaction and at least a portion of content of the information exchange transaction ([0203] The QR code 546 may be scanned by an app on a mobile phone. The bitcoin address 510 is encoded in the QR code 546. The app can decode the QR code 546 to extract the bitcoin address 510 and transmit a transaction (of bitcoin to the bitcoin address 510) to a third party transaction processor such as the third party transaction processor 562”).  
	Therefore, it would have been obvious to one of ordinary skill in the tracking information art at the time of filing to modify D'AMORE to include the QR code for the information exchange transaction includes metadata including a type of information exchange transaction and at least a portion of content of the information exchange transaction, as taught by Langschaedel, where this would be performed in order to provide security for users and their Bitcoin addresses in order not to be stolen from their wallets See Langschaedel [0011].

		Regarding claim 8 and 16. Claim 8 and 16 have been analyzed and are rejected for the same rationale used to reject claims 9, 1 and 17. Claim 8 and 16 limitations do not teach or define any new limitations beyond claims 9, 1 and 17; therefore, claim 8 and 16 are rejected under the same rationale.

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687           


/PETER LUDWIG/Primary Examiner, Art Unit 3687